Case 2:19-cr-00030-SPC-NPM Document 141 Filed 10/05/20 Page 1 of 2 PageID 463




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                           Case No. 2:19-cr-30-FtM-38NPM

EDGAR VAZQUEZ
_____________________________/

             PRELIMINARY ORDER OF FORFEITURE

      Before the Court, pursuant to 21 U.S.C § 853 and Rule 32.2(b)(2) of the

Federal Rules of Criminal Procedure, is the United States’ motion for a Preliminary

Order of Forfeiture of assets seized from Defendant Edgar Vazquez in relation to

the above-styled case. The Defendant has not responded and the time-period to

do so has expired.   In their motion, the Government seeks a preliminary order of

forfeiture for a Colt Classic Government, .45 caliber pistol, serial number

CCS0178951, and approximately 16 rounds of assorted .45 caliber

ammunition. (Doc. 138).

      On September 15, 2020, following a two-day trial, a jury found Edgar

Vazquez guilty of possession with intent to distribute a controlled substance, in

violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B), as charged in Count Two of the

Superseding Indictment. (Doc. 136).

      The United States has established the required connection between the

crime of conviction and the assets. Because the United States is entitled to forfeit

the property, the motion is GRANTED. Pursuant to 21 U.S.C § 853 and Rule
Case 2:19-cr-00030-SPC-NPM Document 141 Filed 10/05/20 Page 2 of 2 PageID 464




32.2(b)(2) of the Federal Rules of Criminal Procedure, the assets are

FORFEITED to the United States of America for disposition according to law,

subject to the provisions of 21 U.S.C. § 853(n).

      This order shall become a final order of forfeiture as to the Defendant at the

time of sentencing. The Court retains jurisdiction to complete the forfeiture and

disposition of the assets sought by the Government.

      DONE and ORDERED in Fort Myers, Florida, on October 5, 2020.




Copies to:
All Parties/Counsel of Record




                                      2
